Judgment, Supreme Court, New York County, entered on June 12,1972, unanimously affirmed. Respondents shall recover of appellants $60 costs and disbursements *664of this appeal. While we affirm on the merits, some of us nevertheless recognize that a serious question is presented as to whether this judgment was appealable in view of recital of the default on the motion to confirm the Referee’s report. Settle order on notice to fix date of a new election. Concur — Markewich, J. P., Kupferman, McNally, Steuer and Eager, JJ.